Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III, claim 49, in the reply filed on 11/30/2020 is acknowledged.  The traversal is on the ground(s) that the species requirement for electing a disease is improper because the claimed disease hypercholesterolemia is just one disease.  This is found persuasive and the requirement is withdrawn.

Status of the Application
	Claims 1, 2, 4, 9, 10, 16, 17, 23, 24, 31, 32, 38, 39, 45, 48 and 49 are pending.  Claim 49 is currently under examination.  Claims 1, 2, 4, 9, 10, 16, 17, 23, 24, 31, 32, 38, 39, 45, 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
	The submission of the Information Disclosure Statement on 11/30/2020 is in compliance with 37 CFR 1.97.  The information disclosure statement has been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 49 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alnylam Pharmaceuticals WO 2011/053994 (of record IDS filed 11/30/2020).
The claim is drawn to a method of treating hypercholesterolemia, said method comprising administering to a subject in need thereof an effective amount of the ribonucleic acid compound of claim 1 or 23 wherein the ribonucleic acid compound of claim 1, wherein said RNA sequence is capable of hybridizing to at least 15 consecutive nucleotides of nucleotides 1-147 of SEQ ID NO:1.
Alnylam Pharmaceuticals discloses the ribonucleic acid compound of claim 1, further comprising a method of treating hypercholesterolemia, said method comprising administering to a subject in need thereof an effective amount of the ribonucleic acid compound (In another embodiment, there is provided a method of reducing circulating low density lipoprotein in a subject comprising administering to said subject a first 
Alnylam Pharmaceuticals discloses a ribonucleic acid compound comprising an RNA sequence, said RNA 2 sequence having at least 80% sequence identity to the complement of at least 15 consecutive nucleotides of nucleotides 1-147 of SEQ ID NO:1 Para. [0006]. SEQ ID NO:377 of Alnylam Pharmaceuticals is 100% identical to SEQ ID NO:1 of the instant application; In general, agRNAs are defined as double-stranded, partially double-stranded and hairpin structured oligonucleotides. In particular, an agRNA will includes a nucleotide sequence sufficiently complementary to hybridize to 12-23 nucleotides from a promoter target sequence, Para. [0056]).
Thus claim 49 is anticipated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635